








April 30, 2014




Todd J. Jones


    


Dear Todd,




In consideration for your continued employment by Willis North America Inc.,
your Employment Agreement, dated July 1, 2013 (your “Employment Agreement”), is
amended by adding the following paragraphs to the end of Section 4:
If Employee’s employment is terminated by Employer without Good Cause (and other
than by reason of death or Permanent Disability) or by Employee for Good Reason,
then Employee shall be entitled to:
(a)continued payment of Employee’s base salary during the 12-month period
following the termination date (the “Severance Period”) payable in accordance
with normal payroll practices, beginning on the first payroll date on or after
the 60th day following the termination date; provided that, in the event such
termination occurs within 24 months following a Change in Control, such payment
shall equal two times Employee’s base annual salary and shall be made in a cash
lump sum on the first business day on or after the 60th day following the
termination date;
(b)payment of an amount equal to one times Employee’s target award under the
annual incentive plan of Willis Group Holdings Public Limited Company (“Willis”)
applicable at the time of Employee’s termination (“Target AIP”), payable in
equal installments during the Severance Period in accordance with normal payroll
practices, beginning on the first payroll date on or after the 60th day
following the termination date; provided that, in the event such termination
occurs within 24 months following a Change in Control, such payment shall equal
two times Employee’s Target AIP and shall be made in a cash lump sum on the
first business day on or after the 60th day following the termination date;
(c)payment of a pro-rated award under Willis’ annual incentive plan applicable
for the fiscal year in which the termination date occurs equal to the award
Employee is entitled based on actual performance for such year, multiplied by a
fraction, the numerator of which is the number of days in the fiscal year of
Employee’s termination prior to the termination date, and the denominator of
which is 365, payable at the time as such awards are paid generally to
participants for the applicable year; provided that, in the event such
termination occurs within 24 months following a Change in Control, such
pro-rated award shall be determined based upon the Target AIP rather than actual
results;
(d)continued participation for Employee and Employee’s spouse and then covered
dependents in the applicable group medical plan of Employer, if any, in which
Employee and Employee’s eligible spouse and dependents participate as of the
date of termination in accordance with the terms of such plan in effect from
time to time for officers of Employer generally and so long as such continued
participation is permissible under applicable law and does not result in any
penalty or additional tax (other than taxes applicable to the payment of wages)
upon Employee or Employer or, in lieu of such continued coverage and




--------------------------------------------------------------------------------




solely in order to avoid any such penalty or additional tax, monthly payments
equal to the excess of the COBRA rate (or equivalent rate) under such group
medical plan over the amount payable generally by officers of Employer, in each
case until the earlier of (x) 12 months following the termination date or (y)
the date that Employee (or any eligible spouse or dependent but only as to the
eligibility of such spouse or dependent) obtains new employment that offers
group medical coverage;
(e)for purposes of determining the achievement of any employment or
service-based vesting requirements applicable to any outstanding stock options,
restricted stock units or other long-term incentive awards, Employee shall be
treated as having an additional 12 months of employment or service as of the
date of termination; provided that, in the event such termination without Good
Cause or for Good Reason occurs within 24 months following a Change in Control,
all employment or service-based vesting requirements in such awards shall be
waived as of the date of termination; and
(f)each stock option granted to Employee which is vested (or deemed vested in
accordance with this Section 4) on Employee’s termination date will remain
exercisable until the earlier of (x) one year following the date of such
termination without Good Cause or for Good Reason (or, if later, the
post-termination expiration date specified in the option) and (y) the normal
expiration date of such stock option that would have applied if Employee’s
employment with Employer had continued.
Any and all amounts payable pursuant to this Section 4 will only be payable if
Employee delivers to Employer and does not revoke a general release in a form
reasonably acceptable to Employer within 30 days following the termination date.
Except as may be required by applicable law, Employee will not be entitled to
severance pay of any type following employment termination for any other reason
or pursuant to any severance policy of Willis or its affiliates.
“Change in Control” has the meaning set forth in Willis’ 2012 Equity Incentive
Plan).
“Good Cause” means (i) Employee’s gross and/or chronic neglect of Employee’s
duties, (ii) Employee’s conviction of a felony or misdemeanor involving moral
turpitude, (iii) dishonesty, embezzlement, fraud or other material willful
misconduct by Employee in connection with Employee’s employment, (iv) the
issuance of any final order for Employee’s removal as an associate of Willis by
any state or federal regulatory agency, (v) Employee’s violation of the
restrictive covenant provisions contained in this Employment Agreement or other
agreement with Willis or its affiliates, (vi) Employee’s material breach of any
duty owed to Willis or its affiliates, including, without limitation, the duty
of loyalty, (vii) Employee’s material breach of any of Employee’s other material
obligations under this Employment Agreement other agreement with Willis or its
affiliates, or (viii) any material breach of the Willis Group’s Code of Ethics
by Employee. Good Cause shall not include an immaterial, isolated instance of
ordinary negligence or failure to act, whether due to an error in judgment or
otherwise, if Employee has exercised substantial efforts in good faith to
perform the duties reasonably assigned or appropriate to Employee’s position.
“Good Reason” means one or more of the following events has occurred without
Employee’s written consent: (i) a material adverse diminution in Employee’s
position, authority or responsibilities or the assignment to Employee of duties
or responsibilities which are materially inconsistent with Employee’s position;
provided, that, a material diminution in the foregoing shall not be deemed to
have occurred solely as a result of the occurrence of a Change in Control or
Willis ceasing to be a public company, so long as the




--------------------------------------------------------------------------------




position, authority or responsibilities of Employee with Willis or any successor
is not otherwise materially diminished, (ii) a reduction in Employee’s monthly
base salary or Target AIP percentage; or (iii) Employee is required to relocate
Employee’s office outside a radius of 35 miles from the current office location
of One World Financial Center at 200 Liberty Street in New York City.  Employee
may not resign or otherwise terminate Employee’s employment for any reason set
forth above as Good Reason unless Employee first notifies Employer in writing
describing such Good Reason within 90 days of the first occurrence of such
circumstances, and, thereafter, such Good Reason is not corrected by Employer
within 30 days of Employee’s written notice of such Good Reason, and Employee
actually terminates employment within 90 days following the expiration of
Employer’s 30-day cure period described above.
“Permanent Disability” has the meaning set forth in Willis’ 2012 Equity
Incentive Plan).
Notwithstanding the foregoing, if it is reasonably determined by Willis that any
payments or benefits that are to be paid or provided to Employee or for
Employee’s benefit in connection with a change of control (within the meaning of
Section 280G of the Internal Revenue Code) (the “Payments”) would be subject to
the excise tax imposed under section 4999 of the Internal Revenue Code (the
“Excise Tax”), then such Payments shall be reduced by the smallest amount
necessary in order for no portion of the Payments to be subject to the Excise
Tax; provided that, no reduction in the Payments shall be made if the After Tax
Amount of the Payments payable to Employee without such reduction would exceed
the After Tax Amount of the reduced Payments payable to Employee. For purposes
of the foregoing, the “After Tax Amount” of Employee’s Payments shall mean the
amount of the Payments that Employee would retain after payment of all taxes
(including without limitation any federal, state or local income taxes, the
Excise Tax, and employment taxes) imposed with respect to such Payments. The
payment reduction shall be implemented by (i) first reducing any cash severance
payments, and (ii) then reducing all other payments and benefits, in each case,
with amounts having later payment dates being reduced first.
For the avoidance of doubt, this letter agreement supersedes and replaces the
section of your August 1, 2013 promotion letter entitled “Termination without
Good Cause/Good Reason.”
Except as set forth above, your Employment Agreement will remain in full force
and effect. Please acknowledge the changes to your Employment Agreement by
signing and dating this letter agreement as indicated below.


Sincerely yours,


/s/ Dominic Casserley
Name: Dominic Casserley
Title: Group CEO




Signed and Acknowledged:




/s/ Todd J. Jones
Todd J. Jones




--------------------------------------------------------------------------------




Date: May 5, 2014






